Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Response to Arguments
In communications filed on 2/25/2021, claims 1-18 are presented for examination. Claims 1, 10, and 16 are independent.
Amended claim(s): 1, 10, 16.
Applicants’ arguments, see Applicant Arguments/Remarks filed 2/25/21, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are not persuasive. The claim(s) as a whole, considering all claim elements both 

Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15, and 19 of US 10339341 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations recited in the independent claims 10 and 16 of the present application and are broader than limitations recited in independent claims 1 and 19 of US 10339341 B2.      
Claims 11-15 and 17-18 of the present application are not patentably distinct from respective claims 1-20 of US 10339341 B2 because the claims recite substantially the same features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 – 18 is/are directed to an article of manufacture (CRM). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an Step 1: Identifying Statutory Categories              In the case, claim(s) is/are directed to a 
Step 2A: Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case in claim 1 is/are directed to “identifying a record identifier in a dataset by using a combination of fields; and utilizing the record identifier as a reference to mask one or more original values claim 10 recites “accessing a first statistics of an original data set; accessing a second statistics of a mapping data set; uploading the original data set and the mapping data set; calculating and analyzing plurality of quantities based on the original data set and the mapping data set; generating a set of permutation of the quantities; and allowing to select from the set of permutations of the quantities, such that the data mapping of the original data set to a mapped data set is performed according to a statistical distribution transform; and outputting the mapped data set to an output device” Claim 16 recites: “determining a unique identifier that uniquely identifies a record in a data set; determining a degree of distortion for a statistics of the data set; identifying a first id-based masking option; and checking if the degree of distortion is satisfied, if not, then in recursive manner proceeding to find the next available, if the degree of distortion is satisfied, saving the id- based masking option and then masking one or more values of the data set with a set of values derived from the first id-based masking 
The claim(s) are directed to the abstract idea of applying mathematical transformations to convert a number from one format to another format. As such, the claims fall under at least the category of “mathematical relations / formulas”. Looking at the steps of the claims, for each of the claims, data is simply being organized into bits of input and output messages with mathematical operations/correlations being performed on them. This is simply collecting, organizing and mathematically manipulating data/information which was ruled abstract. It is analogous to the RecogniCorp case that the CAFC held was merely encoding/decoding data and as such abstract. Or the Digitech case that involved organizing and manipulating information through mathematical correlations. See also, Benson, Flook, Bilski, SAP America. See also: 
         a. Collecting and comparing known information (Classen); 
         b. Comparing information regarding a sample or test subject to a control or target data (Ambry/Myriad CAFC); 
         c. Collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); 
Data recognition and storage (Content Extraction);
         e. Obtaining and comparing intangible data (Cybersource); 
         f. Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group);
         g. Organizing and manipulating information through mathematical correlations (Digitech);
         h. Virus Screening (Int. Ventures v. Symantec ‘610 patent);
         i. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); a mathematical formula for calculating parameters indicating an abnormal condition (Grams) and Obtaining and comparing intangible data (Cybersource). While the specific facts of the case differ from these cases, the claims are still directed to mathematical transformation of data. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate, receive and transform data by applying mathematical formulas. Even further still, any steps that deal 
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a computer, processor, and a network when taken in combination with the functional elements claim(s) is/are directed to receiving data and transforming it by applying a mathematical forumal, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (receiving from server(s)) to a particular technological environment (a general purpose computer and/or environment of the user). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., applying mathematical formula to transform data from one format to another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432